Citation Nr: 1538286	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-44 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include schizophrenia and depression.
 
2. Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 25, 1979 to February 14, 1980.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In July 2007, the RO denied entitlement to service connection for depression, posttraumatic stress disorder (PTSD), and schizophrenia. In August 2008, the RO denied entitlement to service connection for asthma and COPD.
 
The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in July 2014. A copy of the transcript has been associated with the record.
 
The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ('It is the pro se claimant who knows the symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.') A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim). The Veteran initially filed a claim of service connection for depression and schizophrenia. However, as she is also claiming an in-service sexual assault, the Board re-characterized the issue to include PTSD as indicated on the title page, in order to ensure full development of her claim.
 
The case was remanded by the Board in October 2014.  Subsequent to this remand, the Board has noted that the Veteran's claims for entitlement to service connection for schizophrenia and depression were denied in a prior final June 2007 rating decision. In April 2015, the Board reopened the claims and remanded all service connection claims on appeal herein for additional development.
 
The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not relate the Veteran's psychiatric disorder to service.

2.  There is clear and unmistakable evidence that the Veteran's asthma disorder pre-existed active military service and was not aggravated beyond normal progression in-service.

3. The competent and credible evidence of record does not relate the Veteran's COPD to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include schizophrenia and depression, have not been met. 38 U.S.C.A. §§ 1131, 1111, 5103, 5013A, 5107 (West 2015); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for service connection for a respiratory disorder, to include asthma and COPD, have not been met. 38 U.S.C.A. §§ 1131, 1111, 5103, 5013A, 5107 (West 2015); 38 C.F.R. §§ 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letters dated in July 2008, for COPD and asthma, and in December 2008, for the Veteran's petition to reopen his claim for entitlement to service connection for schizophrenia and his claim for entitlement to service connection for depression, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). These letters also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letters met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in July 2014. In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge explained the evidence necessary to establish the claim for service connection, and inquired about outstanding medical evidence and dates of treatment. Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in October 2014, in order to obtain the Veteran's service personnel records, to provide her with VA examinations to determine whether she had a preexisting psychiatric disorder that was aggravated during service, and to provide her with a VA examination to determine whether she had respiratory disorders related to service.  

The Veteran's service personnel records were obtained and added to the record in November 2014.

The Veteran was provided with VA examinations in December 2014.  In its April 2015 remand, the Board found that these examinations were inadequate.  With regard to the Veteran's reopened claim for entitlement to service connection for a psychiatric disorder, to include schizophrenia and depression, the Veteran was provided with a VA examination in December 2014. The examiner opined that it was less likely than not any diagnosed psychiatric disorder(s) was causally related to any event, injury, or disease during service. However, the Board noted that its remand instructions were for the examiner to opine as to whether the evidence of record clearly and unmistakably reflected that any diagnosed psychiatric disorder(s) existed prior to service, and if so, whether the evidence clearly and unmistakably reflected that the diagnosed psychiatric disorders were not permanently worsened during service beyond the natural progression of the disorder. As it did not appear that the examiner ever provided an opinion as to whether any psychiatric disorder preexisted service or was aggravated during service, the Board found that an addendum was necessary in order to obtain this opinion.
 
In terms of the Veteran's claim for entitlement to service connection for a respiratory disorder, to include asthma and COPD, the December 2014 acknowledged the Veteran's statements that she has had breathing problems since service these statements, but appeared to discount them because there were no ongoing medical records showing treatment for a respiratory disorder since service. However, as the Board noted in its remand, lay evidence cannot be found to lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In addition, the Board found that the December 2014 opinion was somewhat unclear, as the examiner first noted that the Veteran was first diagnosed with Asthma in April 2007, and with COPD in May 2011. The examiner first found that, due to the time period between service and the diagnosis of the Veteran's asthma and COPD, they were unrelated.  However, the examiner then determined that the Veteran's respiratory condition was undisputedly pre-existing and definitely NOT aggravated by her very short tour of active duty.  The Board found that such internal inconsistencies rendered the opinion inadequate. 

On remand, an addendum to the VA respiratory examination was provided in June 2015 and an addendum to the VA psychiatric examination was provided in July 2015.  The Board finds that these VA opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service VA medical records and examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304. Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service. Id.; see also VAOPGCPREC 3-2003.

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition. See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable. Vanerson v. West, 12 Vet. App. 254 (1999).

If the government meets this burden, the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted, and the Veteran is not entitled to service-connected benefits. If the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, a Veteran's claim is one for direct service connection. Wagner, 370 F.3d at 1097.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases, such as psychosis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.384, the term 'psychosis' means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Other Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Respiratory disorder, to include COPD and Asthma

At her hearing, the appellant contended that she began having breathing problems while on active duty.  She testified that she was told it was asthma and was provided with inhalers.

Service treatment records do not reflect any treatment for or diagnosis of a respiratory disorder.  Enlistment Report of Medical History noted Veteran denied shortness of breath, asthma, chest pain and chronic cough.  Cardiopulmonary exam was normal. On her separation Report of Medical History, the appellant checked that she had shortness of breath.  In the notes section, the examiner stated that, since the appellant had stopped smoking, her shortness of breath had subsided.   Physical examination noted normal cardiopulmonary exam.

VA medical records dated in October 2006 reflect that the Veteran had been released from prison in September 2006, and had restarted smoking since release. It was noted that the Veteran had smoked one and a half packs of cigarettes per day since she was 16 years old, except for when she was incarcerated.  The Veteran reported a history of asthma that had been diagnosed many years prior, but she denied any wheezing, cough, or shortness of breath.  Lung exam was normal. The Veteran was not on any inhalers or other respiratory medications.   In January 2007, the Veteran reported a three month history of worsening shortness of breath, productive cough, and wheezing.   She had been using albuterol daily with no improvement. The examiner noted that she had seasonal allergies as well including daily rhinitis.   The Veteran was assessed as having asthma exacerbation, which was treated with medication.  In January 2008, the Veteran was admitted for treatment for shortness of breath, and productive cough with green sputum. She reported having had asthma since childhood. The Veteran was treated for asthma, with improvement in symptoms at time of discharge four days later.  In April 2008, the Veteran was treated for acute bronchitis.

A June 2008 history and examination report for admission to Veteran's housing noted a history of asthma, and admission for COPD in January 2008.  The examiner noted that the Veteran had a history of smoking.  Review of symptoms was significant for occasional cough "from chronic tobacco use," and occasional shortness of breath, noting history of COPD.   In October 2008, the Veteran complained of shortness of breath and wheezing for three days, with productive cough and wheezing.  It was noted as an asthma exacerbation.  The Veteran was encouraged to refrain from smoking and referred for aid with asthma treatment.  A November 2008 pulmonary consultation stated that the Veteran was diagnosed with asthma as a child. The diagnosis was mild to moderate persistent asthma.  In May 2011, the Veteran indicated that she had been recently admitted and diagnosed with COPD, that she had dyspnea and wheezing on exertion and that she still smoked.  
The assessment was COPD.  In September 2011, the Veteran was seen for shortness of breath and wheezing for three days, which was assessed as an "exacerbation of asthma vs. COPD."  In November 2011, the Veteran was assessed with a COPD exacerbation.  In May 2012, it was noted that the Veteran had COPD with exacerbations every three months until she started on Symbicort. 

At her July 2014 hearing, the Veteran's representative noted that the Veteran was treated for shortness of breath two to three times while on active duty. He acknowledged that the Veteran had smoked, but quit for a while. He indicated she had been diagnosed with asthma for "many years."  The Veteran indicated that she thought that she was given inhalers in service.

The Veteran was provided with a VA examination in December 2014.  She reported that her breathing problems began in High School and recalled needing to use an inhaler before and after any running activities.  She recalled an incident in High School when she was 15 years old that she was not allowed to play in a tournament due to her breathing problem.  The Veteran also admitted to smoking when working prior to military. The Veteran denied aggravation of breathing problems when in service or the need to use an inhaler with any increased frequency compared to when she was in high school. She admitted to smoking one pack daily after service for many years until age 50 years. The examiner found no significant or relevant documentation of any chronic respiratory condition in the Veteran's claims file that occurred during her time of service. In addition, the examiner found no evidence of a current, chronic or disabling respiratory condition in the record, with only the exception of a series of several visits and treatments in 2008. The examiner noted that VA medical records reflect the Veteran was first diagnosed with asthma listed among her active problems in April 2007; and a diagnosis of COPD was not entered until May 2011.  The examiner noted that there was no evidence of documented chronic follow-up visits for a respiratory condition while in active military service and post separation from active duty for almost 25 years, then 3 years following a short term of care at the VA in 2008, and then another 3 years since her diagnosis of COPD in 2011.  He found that this strongly suggested and confirmed that no evidence existed to show any nexus, link or connection for a chronic or disabling "service related" asthma or COPD condition.  The Veteran's unedited and freely given history alone confirms any respiratory condition she currently alleges was undisputedly pre-existing and definitely not aggravated by her very short tour of active duty of 7 months per her recollection.  As such, the examiner found that the Veteran's respiratory disorders were not related to service.

An addendum opinion was provided in June 2015.  The examiner opined that it was at least as likely as not that asthma clearly and unmistakably existed prior to service.  The examiner noted that there was objective evidence in the Veteran's records that she had childhood asthma, as it was documented in a January 2008 admission note and discharge summary, a November 2008 pulmonary consult and a December 2014 VA examination.  The examiner further noted that the facts regarding the initial diagnosis of asthma were consistent between histories in 2008 and 2014 records, supporting their validity.  The examiner also opined that it was less likely than not that COPD clearly and unmistakably existed prior to service.
The examiner found that there was no objective evidence in records that Veteran was diagnosed with COPD prior to a May 2011 VA medical record. The examiner noted that review of records indicated that the Veteran did not meet the current criteria for diagnosis of COPD during or immediately after her military service.  The examiner opined that it was less likely than not that asthma was permanently aggravated or worsened by Veteran's military service.  She found that there was no objective evidence that the Veteran's childhood asthma was treated during her military service, or within one year of her military separation. The Veteran's Chapter 8 exam noted a resolved complaint of shortness of breath, which was attributed to her prior tobacco use. The Veteran's report of medical history at separation did not reflect any respiratory medication use. When the Veteran came to the VA to establish care in 2006, she also was not on any respiratory medications and did not report respiratory symptoms.  She was first started on inhalers for asthma in 2007.  Since there is no objective evidence any asthma symptoms occurred or asthma medications were used during military, the examiner opined that it is less likely than not that the pre-existing asthma was permanently aggravated or worsened by Veteran's military service.  The examiner opined that it was less likely than not that COPD was incurred in or caused by the Veteran's military service.  There was no objective evidence that COPD symptoms or treatment occurred during military service, or within one year of military separation.  The chapter 8 exam noted a resolved complaint of shortness of breath, which was attributed to her prior tobacco use.  The Veteran's report of medical history at separation also did not report any medication use.  When the Veteran established care with the VA in 2006, she was not on any respiratory medications and did not report respiratory symptoms.  She was first reported to have a diagnosis of COPD in 2011, after she began having more frequent exacerbations of asthma and increasingly severe airway obstruction.  Since there is no objective evidence any respiratory symptoms occurred or respiratory medications were used during military, and the Veteran did not meet diagnostic criteria for COPD until around 2011, the examiner opined that it is less likely than not that the COPD was incurred in or caused by the Veteran's military service.

Analysis

With regard to the Veteran's asthma, the Board finds on the evidence that is of record that asthma was not noted at entry to the Veteran's period of active duty service.  For this reason, the Veteran is entitled to the presumption of soundness at the entrance to active duty service.

Next, under Wagner, to rebut the presumption of soundness, the evidence must show that the disorder both clearly and unmistakably preexisted active service and clearly and unmistakably was not aggravated by service. The Board finds that asthma clearly and unmistakably existed prior to the Veteran's period of active duty service.  The Veteran consistently reported that she had asthma prior to service, and the June 2015 VA examiner, who reviewed the evidence of record, found that asthma clearly and unmistakably preexisted service.  Based on this evidence, the Board finds clear and unmistakable evidence that asthma preexisted her period of service.

The Board finds that the evidence demonstrates that the preexisting asthma clearly and unmistakably was not aggravated during the Veteran's period of service.  While the Veteran indicated that she had shortness of breath at separation, this had subsided with smoking cessation.  She had a normal cardiopulmonary exam.  In addition, the June 2015 VA examiner found that her asthma had not been aggravated during her period of active duty by clear and unmistakable evidence.  This examiner had reviewed the evidence of record, and provided a thorough rationale for her findings.  The Board finds that this opinion provides great probative value to this issue. A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations. Stefl v. Nicholson, 21 Vet.App. 120, (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  In addition, a medical opinion must support its conclusions with analysis. Id. 'Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale].' Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

Generally, a Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through the senses. Layno v. Brown, 6 Vet. App. 465, 470.  However, while a Veteran is competent to report symptoms as they come to her through her senses, the permanent worsening (aggravation) of asthma is not the type of determination that a lay person can provide competent evidence. The Veteran's asthma is complex, and can only be diagnosed by specialized medical testing. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render an opinion as to whether her asthma was aggravated by service. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). 

Accordingly, because the evidence of record clearly and unmistakably shows that the Veteran's asthma preexisted service and was not aggravated during service, the claim for entitlement to service connection for a respiratory disorder as it relates to asthma must be denied.

With regard to COPD, as the Veteran has a current diagnosis of the disorder; the issue at hand is whether the evidence of record links the disorder to service.  

Service treatment records do not reflect any treatment for or diagnosis of COPD during active duty.  As noted above, her reported shortness of breath had subsided when she stopped smoking, and she had a normal cardiopulmonary examination when she left service.  The first diagnosis of COPD was in 2011, many years after service.  Significantly, the VA examiner found that the Veteran's COPD had not preexisted service, and was not related to service.  This examiner reviewed the evidence of record and provided a thorough rationale for her findings.  This opinion therefore constitutes probative, competent medical evidence against the Veteran's claim.  Stefl, Nieves-Rodriguez.
 
The Board acknowledges that the Veteran has claimed that she has had breathing problems since service.  As her asthma preexisted service, the Board finds that these contentions are likely credible.  However, the determination as to the cause of the Veteran's breathing problems is a complex medical issue.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   The medical evidence of record reflects that the onset of COPD was over 30 years after service.  There is no competent medical or lay evidence linking the Veteran's COPD to service.  As such, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107.

Psychiatric disorder, to include schizophrenia and depression

The Veteran has asserted that she was raped in service and became pregnant as a result, and that her current psychiatric disorders are due to this incident.

Service treatment records do not reflect any treatment for or diagnosis of a psychiatric disorder.  Her separation Report of Medical Examination, signed in January 1980, reflects that she was five months pregnant.  On her separation Report of Medical History, the Veteran checked that she had depression or excessive worry; however, in the notes section on the form, the examiner noted that the Veteran denied any depression or excessive worry.

Service personnel records show that the Veteran got married in August 1979.  She engaged in a fight with another female service member in October 1979.  In November 1979, service personnel records reflect the Veteran was found to be in possession of marijuana and that she sold some.  It was noted that the Veteran had been a "relatively good worker" with a normal duty performance of 5 out of 10 and prior conduct of 5 out of 10.  Since this was her first offense, she was to have a record placed in her Military Personnel Record Jacket (MPRJ) only, and not in her Official Military Personnel File (OMPF).  There are no other disciplinary actions against the Veteran.  The Veteran was discharged due to pregnancy.  

In her original claim for service connection, the Veteran indicated that her psychiatric disorders began in 1970.

VA medical records reflect that in September 2006, the appellant denied any military sexual trauma or witnessing any traumatic events while in service.  She reported that she had been sexually abused by a relative when she was ten years old.  In addition, she reported that her husband and a boyfriend had been physically abusive, but the Veteran did not indicate that the abuse occurred while on active duty. She reported being diagnosed with paranoid schizophrenia as a child, and that she began having hallucinations at that time.

The Veteran was provided with a VA examination in December 2014.  The examiner diagnosed Unspecified Schizophrenia Spectrum and Other Psychotic Disorder.  She noted inconsistencies in the Veteran's report of symptoms and the etiology of her symptoms. During the exam, the Veteran attributed her symptoms to military sexual trauma/rape that led to pregnancy during the military and to the development of psychiatric symptoms (schizophrenia) beginning after the military sexual trauma. The examiner noted that reports in VA medical records dated in 2006 contradict these reports, and that VA evaluations indicated that her psychiatric symptoms began in 2000 and that her stressor/trauma was related to physical abuse by her husband.  The Veteran attributed all four of her children to her husband who was abusive.  There were no reports of an MST.  The examiner found that there was no evidence that a psychiatric condition existed prior to service but that when the Veteran was not actively seeking service connection, she reported psychiatric problems or alluded to them beginning prior to the military (September 2006 triage note and evaluation and August 2010 substance abuse treatment program note).  The examiner found no evidence of a psychiatric problem after the military.  The Veteran had never been diagnosed with a trauma-related disorder.  There were variable reports of psychiatric symptoms-instances when she endorsed depressive symptoms and when she denied them or screened negative.  The examiner acknowledged that most of the Veteran's treatment was related to ongoing substance dependence, housing, and work concerns.  There was no evidence of a psychiatric problem that existed from 1980 until 2006 other than the Veteran's reports. Her initial 2006 claim for PTSD, depression, and schizophrenia indicate she reports her disabilities began in 1970.  The examiner found that her reports actually tended to indicate problems beginning prior to the military.  There is no evidence that shows a diagnosed psychiatric condition began within one year of the Veteran's separation from active service in February 1980.  Thus, it is this writer's opinion that it was less likely than not any diagnosed psychiatric disorders were otherwise causally related to any event, injury, or disease during service.

An addendum opinion was provided in July 2015.   The examiner noted that the Veteran not report a pre-military history of a psychiatric condition or mental health symptoms existing prior to the military. She did not receive mental health care during the military or within a year of her discharge from the military.  The Veteran was discharged in May 1984 and reported she first experienced schizophrenia symptoms in 2000 when she was evaluated in September 2006. She then reported being diagnosed with paranoid schizophrenia as a child but her father, who was a minister, did not believe in mental health.  The Veteran's service treatment records were negative for psychiatric complaints. There were multiple inconsistencies in the Veteran's report of psychiatric symptoms, when they began, and when she was treated. The examiner noted another example when she reported her schizophrenia symptoms beginning in 2000; however, during her examination, she reported that she became schizophrenic after the military sexual trauma. During the military, the Veteran was disciplined due to possession of marijuana in December 1978 and for a fight in October 1979. There were no reports suspecting an undiagnosed psychiatric condition while she was in the military.  The examiner noted that diagnosable psychiatric conditions caused significant distress and noticeable social/occupational impairment. The examiner opined that if an undiagnosed condition was present before or during the military, there would likely be a third party report or some report of odd behavior if it was the beginning of schizophrenia or other psychotic disorder and there would be some concern about the person's performance. A direct complaint by the Veteran or notable changes observed by others would also be expected.  The examiner found that there were none of these in the case of this Veteran.  Service treatment records were negative for psychiatric complaints or for specific complaints that would be suggestive of schizophrenia or depression. It was with all of the above that it was the examiner's opinion that the Veteran's psychiatric disorder (Unspecified Schizophrenia Spectrum and Other Psychotic Disorder) less likely than not clearly and unmistakably existed prior to service. In addition, the examiner opined that the Veteran's psychiatric disorder (Unspecified Schizophrenia Spectrum and Other Psychotic Disorder) less likely than not began within one year of the Veteran's separation from active service in February 1980. The Veteran's reports of when her symptoms/disorder began have been inconsistently reported but the Veteran reports her symptoms as beginning in 2000 (during VA evaluation in 2006). She was first treated prior to or when she entered prison in 2000. Also, given the level of severity or low levels of functioning associated with a psychotic/schizophrenic disorder, the examiner found that it would be expected that one or more people would notice and/or seek care for the Veteran; or at least make note of her odd/paranoid behavior. Regarding a possible depressive episode, there would have been reports or observations related to changes in mood, behavior, performance, appearance, thoughts/cognitions, energy/motivation, etc. Given the Veteran's disciplinary charges for fighting and possession of marijuana, one or more of her command would have noticed one or more symptoms and either documented such or sent her for further evaluation.  The examiner opined that the Veteran's psychiatric disorder (Unspecified Schizophrenia Spectrum and Other Psychotic Disorder) less likely than not was causally related to any event, injury, or disease during service, to include her reported rape and subsequent pregnancy.  The examiner noted that the Veteran's symptoms had been general in nature and having no theme related to military events, trauma (in or outside of the military), rape, or pregnancy.  Early VA records do not include reports of a military sexual trauma, only that her husband was abusive which resulted in their separation.  The examiner found that it would be expected that there would be an underlying theme related to one of themes in order to retrospectively associate or relate a psychiatric condition to any of those events.

Analysis 

The evidence reflects that the Veteran has a diagnosis of Unspecified Schizophrenia Spectrum and Other Psychotic Disorder, fulfilling the requirement of a current disability for entitlement to service connection.  Brammer, McLain. Therefore, the issue in this case is whether the evidence of record relates this diagnosis to service.  

The Board notes that the evidence of record indicated that the Veteran had a psychiatric disorder beginning in childhood, prior to her entrance into active duty.  As no psychiatric disorder was noted at entrance, she is entitled to the presumption of soundness.  As noted above, in order to rebut this presumption, the Board would need to show by clear and unmistakable evidence both that her psychiatric disorder preexisted service, and that it was not aggravated by service.  In this case, the evidence reflecting that her psychiatric disorder preexisted service is not strong.  Indeed, the VA examiner found that there was no clear and unmistakable evidence that the Veteran's mental illness existed prior to service.  As such, the Board finds that the presumption of soundness has not been rebutted, and therefore, the claim will be considered as one for direct service connection.

The Veteran has contended that she was a victim of an in-service sexual assault, and that she became pregnant as a result of this incident.  She argues that her mental illness began after this claimed sexual assault.

While the Veteran is not currently claiming service connection for posttraumatic stress disorder, and the evidence of record does not reflect such a diagnosis, the Board finds that the regulations pertaining to PTSD due to sexual assault provide useful guidance for this case in determining whether the evidence of record substantiates her claim. The regulations provide that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5).

In this case, the Board finds that the evidence is not in relative equipoise as to whether the Veteran was assaulted in service.  While the Veteran did become pregnant, there is no evidence beyond the Veteran's own statements that this was due to a sexual assault.   The Veteran got married in service and left due to her pregnancy.  While she has contended that her husband was abusive, there is no credible evidence to support the claim that he sexually assaulted her in service.  The Veteran was five months pregnant when discharged in early January 1980, which would mean the incident occurred somewhere around August 1979.  While the Veteran had disciplinary actions against her several months after the claimed assault, service personnel records in November 1979 reflect that her performance had remained the same for some time.  As such, there is no evidence of a decline in performance such to aid in substantiating her claim. The VA examiner noted that the Veteran's symptoms had been general in nature, having no theme related to military events, trauma, rape, or pregnancy, and that early VA records did not include reports of a military sexual trauma, only that her husband was abusive which resulted in their separation.  Significantly, a September 2006 VA medical record reflects that the Veteran denied military sexual trauma and any in-service trauma.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

As such, the Board finds that the evidence does not support the occurrence of an in-service sexual assault. However, even if the evidence did tend to support her claimed assault, the evidence of record does not relate her current mental illness to active duty.  The VA examiner found that the Veteran's current mental illness was not related to service.   This examiner based her opinion upon a review of the record and provided a thorough rationale for all of her findings.  Stefl, Nieves-Rodriguez.  Therefore, this opinion is accorded great probative value in this case.  

As such, the Board finds that the competent, probative medical evidence of record is against the Veteran's claim for service connection for a mental illness.  

With regard to the Veteran's statements, she is competent to report events and her symptoms.  Layno.  However, due to the inconsistencies in her statements, the Board finds her contentions of an in-service onset of a mental illness, or an onset of schizophrenia within a year of discharge from active duty, to be not credible.  In addition, the medical evidence of record does not support the Veteran's claims.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337. 

The Board acknowledges that the Veteran has claimed that she has a psychiatric disorder related to service or having its onset in service.  However, the determination as to the onset and cause of the Veteran's psychiatric disorder is a complex medical issue.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   There is no competent medical or lay evidence linking the Veteran's psychiatric disorder to service.  As such, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107.



ORDER

Service connection for a psychiatric disorder, to include schizophrenia and depression, is denied.
 
Service connection for a respiratory disorder, to include asthma and COPD, is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


